DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This office action is in response to applicants’ amendments to the claims and remarks filed September 7, 2022.  Claims 1-8, 11, 12, and 14-20 are pending with claims 18-20 remaining withdrawn as directed to non-elected subject matter.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Anelli et al. (PGPub US 2014/0299236).
Regarding applicants’ claims 1-5, 11, 12, 14, 15 and 17, Anelli et al. disclose high strength medium wall quenched and tempered seamless steel pipes having a composition (in weight percent) as set forth in Table 2 (reproduced below). 

    PNG
    media_image1.png
    518
    598
    media_image1.png
    Greyscale

Anelli et al. do not appear to disclose the exact range of proportions as claimed by applicants, however the compositional proportions disclosed by Anelli et al. overlap applicants’ claimed proportions.  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from within those proportions disclosed by Anelli et al. including proportions which satisfy the presently claimed compositional requirements.
The claimed absorbed energy values are understood to result from impact energy tests according to Charpy impact test ASTM E23 - Type A (present specification, page 30 lines 26-28). Anelli et al. disclose the formation of seamless steel pipes form the composition of Table 2, the pipes having a grade of X65Q (paragraphs 0467 and 0469), where X65Q steel pipe exhibits a Ductile-Brittle Transformation Temperature (ASTM E23) less than or equal to about -60℃ (paragraph 0426), and applicants disclose results where the steel exhibits an absorbed energy of from 390J to 405J at a temperature from -80℃ to -10℃, where the pipes presented with no brittle fracture even at -80℃ for the as-quenched and tempered conditions (present specification, page 31 lines 1-8).  While Anelli et al. do not present the absorbed energy measurements to the degree reported by applicants, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.
Regarding the compositional proportions, both applicants and Anelli et al. disclose substantially identical compositions as discussed above.  With regards to the manufacturing process applicants disclose that a seamless pipe made from steel according to the present invention is obtained according to conventional hot forming methods, where the seamless pipe is austenitized, quenched, and tempered at 630 to 670℃ for 20 to 60 mins (present specification, page 18 line 10 - page 19 line 33).  Anelli et al. disclose formation of a seamless steel pipe including austinization, quenching, and tempering at 600 to 680℃ for 600 to 5400s (10 to 90 mins) (Anelli et al. paragraphs 0462-0466).
Given that both applicants and Anelli et al. disclose forming a seamless steel pipe formed form substantially identical composition by substantially identical processes, the seamless steel pipe of Anelli et al. would be expected to have substantially identical properties to applicants’ disclosed seamless steel pipe, including exhibiting absorbed energy of from 390 to 405J at a temperature of from -80℃ to -10℃. The yield strength values disclosed by Anelli et al. support the finding of substantially identical properties where Anelli et al. disclose a yield strength of 450 to 600MPa (paragraph 0420), which overlaps applicants’ claimed yield strengths of 495-675 MPa (claim 2) and 555 to 675 MPa (Claim 3).
Regarding applicants’ claim 6, Anelli et al. disclose a manganese content of 0.90 to 1.30 weight percent as discussed above with respect to claim 1, but do not appear to explicitly disclose the specific range of 1.35 ≤ Mn ≤ 1.45.  However a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).  While not explicitly overlapping the seamless steel pipe of Anelli et al. is expected to have substantially identical properties as applicants disclosed seamless steel pipe.  Further applicants’ disclose that “Manganese is beneficial to the hot workability of the steel. It also increases the hardenability of the steel. Furthermore, manganese increases the tensile strength of the steel by means of solid solution hardening.” (present specification, page 8 line 33 - page 9 line 1).  Anelli et al. disclose that “Manganese (Mn) is an element whose addition to the steel composition can be effective in increasing the hardenability, strength and toughness of the steel.” (paragraphs 0352).  Given that 1) applicants disclose the range of 1.35% ≤ Mn ≤ 1.45% as a preferred amount (present specification, page 9, lines 7-9) and disclose that the steel of the present invention further contains 1.20% to 1.50% manganese (present specification, page 8 lines 26-28), 2) the effect of manganese on the steel is known in the prior art and is consistent with applicants’ disclosure, and 3) the seamless steel pipe of Anelli et al. is expected to have substantially identical properties to the steel seamless pipe disclosed by applicants, the steel of Anelli et al. is found to be practically identical to a steel as claimed including a manganese content of 1.35% ≤ Mn ≤ 1.45%.
Regarding applicants claim 7, Anelli et al. disclose a chromium content of 0.10 to 0.25 weight percent as discussed above with respect to claim 1, but do not appear to explicitly disclose the specific range of 0.06 ≤ Cr ≤ 0.08.  However a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).  While not explicitly overlapping the seamless steel pipe of Anelli et al. is expected to have substantially identical properties as applicants disclosed seamless steel pipe.  Further applicants’ disclose that “Chromium improves hardenability of the steel leading to enhancement of the tensile strengths.  But higher content can be deleterious to the weldability of the steels due to increasing on hardness and decreasing on toughness.” (present specification, page 9 lines 26-29). Anelli et al. disclose that chromium (Cr) is an element whose addition to the steel composition can increase hardenability, decrease transformation temperatures, and increase tempering resistance, and disclose that with increased amounts of chromium toughness is decreased due to carbide formation (paragraphs 0354).  Given that 1) applicants disclose the range of 0.06% ≤ Cr ≤ 0.08% as a preferred amount (present specification, page 9, lines 7-9) and disclose that the steel of the present invention further contains 0.02 to 0.10% chromium (present specification, page 9 lines 19-29), 2) the effect of chromium on the steel is known in the prior art and is consistent with applicants’ disclosure, and 3) the seamless steel pipe of Anelli et al. is expected to have substantially identical properties to the steel seamless pipe disclosed by applicants, the steel of Anelli et al. is found to be practically identical to a steel as claimed including a chromium content of 0.06% ≤ Cr ≤ 0.08%.
Regarding applicants’ claim 8, Anelli et al. disclose a molybdenum content of 0.08 to 0.15 weight percent as discussed above with respect to claim 1, but do not appear to explicitly disclose the specific range of 0.16 ≤ Mo ≤  0.26.  However a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).  While not explicitly overlapping the seamless steel pipe of Anelli et al. is expected to have substantially identical properties as applicants disclosed seamless steel pipe.  

Further applicants’ disclose that”
“Molybdenum increases both yield and tensile strengths and supports the  homogeneity  of  the  mechanical properties, the microstructure and the toughness of the steel along the whole length and thickness of the seamless pipe. The presence of molybdenum also makes possible to increase the tempering temperature and to provide thicker seamless pipes, without changing other process parameters, improving thus the hardness of said seamless pipe, as well as its SSC resistance. Molybdenum also increases the hardenability of the steel..” (present specification, page 8 line 33 - page 9 line 1).  

Anelli et al. disclose that “Molybdenum (Mo) is an element whose addition to the steel composition can improve hardenability and hardenability by solid solution. And fine precipitation. Mo assists in retarding softening during tempering, promoting the formation of very fine carbide precipitates, and can benefit SSC resistance (paragraph 0357).  Given that 1) applicants disclose the range of 0.16% ≤ Mo ≤ 0.26% as a preferred amount (present specification, page 9, lines 7-9) and disclose that the steel of the present invention further contains 0.10% ≤ Mo ≤ 0.30% molybdenum (present specification, page 8 lines 26-28), 2) the effect of molybdenum on the steel is known in the prior art and is consistent with applicants’ disclosure, and 3) the seamless steel pipe of Anelli et al. is expected to have substantially identical properties to the steel seamless pipe disclosed by applicants, the steel of Anelli et al. is found to be practically identical to a steel as claimed including a molybdenum content of 0.16% ≤ Mo ≤ 0.26%.
Regarding applicants’ claim 16, in addition to the yield strength as discussed above with respect to claim 1, and the molybdenum content as discussed above with respect to claim 8, Anelli et al. disclose the seamless steel pipe to have a wall thickness of 20mm (paragraph 0469).


Response to Amendments/Arguments
	Applicants’ amendments to the claims, and corresponding arguments, filed September 7, 2022 have overcome the rejections under 35 U.S.C. 112(a).  Applicants claims, as amended, replace the transitional phrase “consisting of” with “comprising” requiring further search and consideration beyond the scope of the claims as previously presented.  Following further search and consideration new grounds of rejection have been deemed appropriate and have been set forth above. o however newh


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Krupicka/Primary Examiner, Art Unit 1784